Case 1:19-cv-03200-RM-SKC Document 53 Filed 04/23/20 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No.   19-CV-03200-RM-SKC


  NEDA SAMIMI-GOMEZ, individually and as personal representative
  of the Estate of Kamyar Samimi;
  NEGEEN SAMIMI; and
  ANTHONY SAMIMI,
  Plaintiffs,

  v.

  THE GEO GROUP, INC.; and
  JEFFREY ELAM PETERSON, M.D.,
  Defendants.


       STIPULATED JOINT MOTION TO AMEND THE SCHEDULING ORDER AND
                   EXTEND CASE MANAGEMENT DEADLINES


         The parties, through their respective attorneys, hereby submit this Stipulated

  Joint Motion to Amend the Scheduling Order and Extend Case Management Deadlines,

  and state as follows:

                              CERTIFICATE OF COMPLIANCE

         1.      Pursuant to D.C.Colo.L.CivR. 7.1(a), the parties have conferred regarding

  the relief requested in this Motion and stipulate that the Court granting that relief is

  appropriate.

                                          ARGUMENT

         2.      In this case, Plaintiffs, Neda Samimi Gomez, individually and as personal

  representative of the Estate of Kaymar Samimi, Negeen Samimi, and Anthony Samimi




                                                1
Case 1:19-cv-03200-RM-SKC Document 53 Filed 04/23/20 USDC Colorado Page 2 of 6




  seek damages from Defendants The Geo Group, Inc. and Jeffrey Elam Peterson, M.D.,

  who they allege were responsible for Kaymar Samimi’s death.

           3.    The Scheduling Order, (Doc. 43), Entered on January 27, 2020 currently

  sets the following deadlines for the parties:

           06/12/20 Deadline for joinder of parties and amendment of pleadings
           07/21/20 Parties’ affirmative expert disclosures due
           08/17/20 Deadline to serve written discovery requests
           08/21/20 Parties’ rebuttal experts due
           09/18/20 Daubert motions due
           09/21/20 Discovery cutoff
           10/21/20 Dispositive motions deadline
           12/15/20 Proposed jury instructions and verdict forms due
           12/22/20 Proposed witness and exhibit lists due to court
           12/22/20 Voir dire questions due
           12/22/20 Motions in limine due
           12/29/20 Final Pretrial Conference
           4.    As of the filing of this motion none of the foregoing deadlines have expired

  and trial has not yet been set in this case.

           5.    The Scheduling Order further provides that: “This Scheduling Order may

  be altered or amend only upon a showing of good cause.” (Scheduling Order, Doc. 43,

  p. 13)

           6.    Pursuant to Fed. R. Civ. P. 6(b)(1)(A), a court may extend deadlines for

  good cause shown, provided the request is made before the deadline expires.

           7.    Here, good cause exists to amend the Scheduling Order and extend the

  existing case management deadlines. First, the parties were delayed in finalizing a

  Protective Order for this case. That Protective Order was not entered by the Court until
                                                  2
Case 1:19-cv-03200-RM-SKC Document 53 Filed 04/23/20 USDC Colorado Page 3 of 6




  April 15, 2020. (Doc. 52). In turn, there were delays in exchanging disclosures and the

  parties have also been delayed in responding to written discovery requests. As a result,

  the parties require additional time to conduct and complete discovery.

           8.    Second, the COVID-19 pandemic will further delay discovery in this case.

  In particular, the pandemic will interfere with the parties’ ability to schedule and conduct

  depositions of parties, fact witnesses, and experts. The pandemic is also expected to

  prevent or limit the availability of in-person meetings with clients and experts, which may

  further delay the parties’ ability to respond to written discovery requests, prepare for

  depositions, prepare initial and rebuttal expert disclosures, and prepare this case for

  trial.

           9.    As a result, the parties respectfully request that the Court amend the

  Scheduling Order and grant them a ninety (90) day extension of existing case

  management deadlines. The parties request that the Court Order that the existing

  deadlines be modified as follows:

           10/21/20 Parties’ affirmative expert disclosures due
           11/17/20 Deadline to serve written discovery requests
           11/23/20 Parties’ rebuttal experts due
           12/18/20 Daubert motions due
           12/21/20 Discovery cutoff
           01/21/21 Dispositive motions deadline
           03/15/21 Proposed jury instructions and verdict forms due
           03/22/21 Proposed witness and exhibit lists due to court
           03/22/21 Voir dire questions due
           03/22/21 Motions in limine due
           03/29/21 Final Pretrial Conference


                                                3
Case 1:19-cv-03200-RM-SKC Document 53 Filed 04/23/20 USDC Colorado Page 4 of 6




         10.    No party will be prejudiced by the amendment of the Scheduling Order or

  the extension of the foregoing case management deadlines. Rather, the requested

  extension will benefit all of the parties by enabling them to complete discovery and

  prepare their cases. As a result, the parties have all stipulated to the requested relief.

         WHEREFORE, the parties respectfully request that the Court amend the

  Scheduling Order, (Doc. 43), by granting a ninety-day extension of existing case

  management deadlines as set forth in this Motion.

         Dated this 23rd day of April, 2020.

         Respectfully submitted,


  Date: April 23, 2020                         s/ Matthew C. Baisley__________________
                                               Matthew C. Baisley, Esq.
                                               BAKER HOSTETLER
                                               1801 California Street, Suite 4400
                                               Denver, Colorado 80202
                                               303-861-0600 (phone)
                                               303-861-7805 (fax)
                                               mbaisley@bakerlaw.com (e-mail)
                                               ATTORNEY FOR PLAINTIFFS



  Date: April 23, 2020                         s/ Gordon L. Vaughan
                                               Gordon L. Vaughan
                                               VAUGHAN & DeMURO
                                               111 South Tejon, Suite 545
                                               Colorado Springs, CO 80903
                                               (719) 578-5500 (phone)
                                               (719) 578-5504 (fax)
                                               gvaughan@vaughandemuro.com (e-mail)
                                               ATTORNEY FOR DEFENDANT GEO GROUP,
                                               INC.




                                                 4
Case 1:19-cv-03200-RM-SKC Document 53 Filed 04/23/20 USDC Colorado Page 5 of 6




  Date: _4/23/20______              /s/ Jared R. Ellis __________________
                                    Craig A. Sargent, Esq.
                                    Jared R. Ellis, Esq.
                                    HALL & EVANS, LLC
                                    1001 Seventeenth Street, Suite 300
                                    Denver, CO 80202
                                    (303) 628-3352 (phone)
                                    sargentc@hallevans.com (e-mail)
                                    ellisj@hallevans.com (e-mail)
                                    ATTORNEY FOR DEFENDANT PETERSON




                                      5
Case 1:19-cv-03200-RM-SKC Document 53 Filed 04/23/20 USDC Colorado Page 6 of 6




                          CERTIFICATE OF SERVICE (CM/ECF)


         I hereby certify that on this 23rd day of April, 2020 I electronically filed the
  foregoing STIPULATED JOINT MOTION TO AMEND THE SCHEDULING ORDER
  AND EXTEND CASE MANAGEMENT DEADLINES with the Clerk of Court using the
  CM/ECF system which will send notification of such filing to the following e-mail
  addresses:
  Paul G. Karlsgodt, Esq.
  Marc D. Flink, Esq.
  Matthew C. Baisley, Esq.
  Michelle R. Gomez, Esq.
  Sean B. Solis, Esq.
  1801 California Street, Suite 4400
  Denver, Colorado 80202
  Email: pkarlsgodt@bakerlaw.com
  mflink@bakerlaw.com
  mbaisley@bakerlaw.com
  mgomez@bakerlaw.com
  ssolis@bakerlaw.com

  In cooperation with the ACLU Foundation of
  Colorado
  Mark Silverstein, Esq.
  Sara R. Neel, Esq.
  Arielle Herzberg, Esq.
  ACLU Foundation of Colorado
  303 East 17th Avenue, Suite 350
  Denver, Colorado 80203
  Email: msilverstein@aclu-co.org
  sneel@aclu-co.org
  aherzberg@aclu-co.org

  Ann B. Smith, Esq.
  Gordon Vaughan, Esq.
  Vaughan & DeMuro
  111 South Tejon Street, Suite 545
  Colorado Springs, Colorado 80903
  Email: asmith@vaughandemuro.com
  gvaughan@vaughandemuro.com
  Attorneys for Defendant GEO Group, Inc.



                                                  s/ Laura Buckingham
                                                  Legal Assistant

                                              6
